EXHIBIT 10.7

ACQUISITION BONUS AND SEVERANCE PROGRAM

This Acquisition Bonus and Severance Program (“Program”) is between HyperFeed
Technologies, Inc. (“Company”) and Randall J. Frapart (“Employee”).

The Company may enter into a binding, definitive agreement during calendar year
2005 for the sale of greater than 50% of its issued and outstanding shares to an
unrelated third party (a “Transaction”). If such a Transaction closes on or
before December 31, 2005, said Transaction shall be deemed a “Change of Control”
for purposes of the Program.

The Company deems the efforts and support of Employee to be essential to
maintaining the integrity of its business while it is involved in a process
which could result in a Change of Control on or before December 31, 2005 and
accordingly wishes to further incentivize Employee.

The terms of the Program are as follows:



  (1)   If a Change of Control occurs on or before December 31, 2005, an amount
equal to 5% of the valuation in said Transaction will determine the amount of an
employee acquisition bonus pool. Within thirty (30) days of the closing of the
Change of Control Transaction, 10% of the total amount in the bonus pool will be
paid in a lump sum to Employee minus applicable federal, state, and local taxes.



  (2)   The pre-tax amount to be paid to Employee pursuant to the Program shall
be netted against the in-the-money amount of any and all Company stock options
exercised by Employee between January 1, 2005 and the date of closing on or
before December 31, 2005 of a Change of Control Transaction.



  (3)   Any unexercised Company stock options held by Employee at the time of
closing of a Change of Control Transaction on or before December 31, 2005 shall
be cancelled and terminated on said date of closing.



  (4)   In addition to the above provisions relating to a possible bonus to be
paid to Employee, if Employee is terminated without cause, as defined in the
Company’s Employee Handbook, within six (6) months of a Change of Control
Employee shall be paid a lump sum severance payment (minus applicable federal,
state, and local taxes) equal to three (3) months of Employee’s then-current
salary. Said severance payment shall be made to Employee within ten (10) days of
said termination without cause. The severance payment contemplated by this
section supersedes and replaces any other severance agreements Employee has with
the Company.



  (5)   If Employee is terminated for cause, as defined in the Company’s
Employee Handbook, this Program shall be null and void as of the date of said
termination and Employee shall have no further rights hereunder.

(6) All provisions of the Program shall expire at the close of business on
December 31, 2005.



  (7)   This Program may not be assigned by either party without the prior
written consent of the other.

1







  (8)   The parties to this Program hereby agree that any and all disputes
relating to this Program shall be resolved by mandatory, binding arbitration
under the commercial arbitration rules of the American Arbitration Association.
The site for all arbitration hearings shall be Cook County, Illinois. Each party
shall bear all of its own costs related to arbitration matters.



  (9)   This Program contains the entire agreement of the parties with respect
to the subject matter hereof and no representations, inducements, promises or
agreements, oral or written, between the parties, not embodied herein shall have
any force or effect.

This Acquisition Bonus and Severance Program was approved by the Company’s
Compensation Committee on January 11, 2005.

HYPERFEED TECHNOLOGIES, INC. (“COMPANY”):

/s/ Ronald Langley
By: Ronald Langley
Title: Chairman
Date: May 21, 2005

EMPLOYEE:

/s/ Randall J. Frapart
Randall J. Frapart
Date: May 12, 2005

2